 1   Mary R. O'Grady, 011434
     Kimberly I. Friday, 035369
 2   OSBORN MALEDON, P.A.
     2929 North Central Avenue, Suite 2100
 3
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
     mogrady@omlaw.com
 5   kfriday@omlaw.com
 6   Attorneys for Defendant Paul Penzone
 7
                        IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE DISTRICT OF ARIZONA
 9
      Manuel De Jesus Ortega Melendres, on         No. CV-07-2513-PHX-GMS
10    behalf of himself and all others similarly
11    situated; et al.,
                                                   NOTICE REGARDING
12                         Plaintiffs,             MANAGEMENT EXPERT
      and                                          RECOMMENDATION
13
14    United States of America,

15                         Plaintiff-Intervenor,
16    vs.
17    Paul Penzone, in his official capacity as
18    Sheriff of Maricopa County, Arizona, et
      al.,
19
                           Defendants.
20
            Defendant Maricopa County Sheriff Paul Penzone respectfully notifies the Court
21
     that he provided his recommendation for a management expert to the monitor on August
22
     3, 2021, in accordance with the Court’s Order (Doc. 2668).
23
            The Sheriff recommended 21CP Solutions, a highly-qualified and well-regarded
24
     consulting firm with experience across multiple federal and state consent decrees
25
     relating to law enforcement. As detailed in the submission packet that the Sheriff
26
     provided to the monitor, 21CP has assembled a case team with the expertise and
27
28
 1   resources to provide the Court with a timely management study and recommendations
 2   to bring the Maricopa County Sheriff’s Office into compliance with the Court’s orders.
 3             Dated this 4th day of August, 2021.
 4                                            OSBORN MALEDON, P.A.
 5
                                              By         s/ Kimberly Friday
 6                                                       Mary R. O’Grady
                                                         Kimberly I. Friday
 7                                                       2929 North Central, Suite 2100
                                                         Phoenix, Arizona 85012-2793
 8
                                              Attorneys for Defendant Paul Penzone
 9
10
11
     9088937
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
